DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered. 
Response to Amendment
The amendment filed 22 July 2022 has been entered.  
Applicant’s amendments to claim 1 has provided grounds for removing the earlier filed priority date for claims 1-7.
Applicant’s newly added claim 8 has grounds for a claim objection.
Applicant’s amendments have overcome the 35 USC 112(b) rejections for claim 1.  Applicant’s arguments concerning the 35 USC 112(b) rejection for claim 3 is persuasive.  Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant’s arguments, see page 8, filed 22 July 2022, with respect to the 35 USC § 103 have been fully considered and are persuasive.  However, upon conducting an updated search, an additional reference was found that teaches the amended limitations of claim 1.  Therefore, the grounds of rejection under 35 USC § 103 for claims 1-7 still stand.  The examiner could not find any references that teach the limitations of claim 8.  Accordingly, with the exception of a claim objection as noted above, claim 8 is allowable over the prior art.
Status of the Claims
In the amendment dated 22 July 2022, the status of the claims is as follows: Claim 1 has been amended.  Claim 8 is new.
Claims 1-8 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365© as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP 2018-102242, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 includes the limitation “at least one of the plurality of sensors is disposed at a welding point of the optical fiber.”  Referring to the Specification, the claimed welding point is shown by numeral 33 in fig. 2.  However, in the priority document (JP 2018-102242/ JP2019207932A), the numeral 33 is used for a “fusion point.”  As a result, claims 1-7 do not have the advantage of the earlier filing date.  Instead, the effective filing date for claims 1-7 is 9 May 2019.
Claim Objections
Claim 8 is objected to because of the following informality:  recommend changing “date” (line 17, 1st word) to “data.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rossotti et al. (WO-2012036664-A1, referring to the provided official copy of the foreign patent) in view of Funaki et al. (US-20150021303-A1) and Chiba (US-20180138654-A1).
Regarding claim 1, Rossotti teaches a laser oscillator (“Industrial High Power Fiber Laser System with Optical Monitoring Assembly,” title) comprising: 
plurality of sensors (photodiodes 32, 34, 38, fig. 1) that detect intensities of different wavelengths from each other through filters with different properties (“three output ports of circulator 36 are associated with respective optical filters, which are not shown but well known to a POSITA, which in turn are optically connected to respective photodiodes 32, 34 and 38,” para 025; “One of the photodiodes, for example 32, is operative to detect the process emission in the wavelength range between about 400 nm and about 1000 nm,” para 026; “The other two photodiodes are used to collect NIR radiation. The first one 34 is filtered with a laser line filter and is operative to evaluate backreflected or backscattering signal light,” para 027; “The other photodiode 38 collects emission between 1150 nm and 1800 nm passed through a respective filter,” para 028; the teaching of a laser-line filter in contrast with a filter that filters emission between 400nm and 1000nm and between 1150 nm and 1800 nm are construed such that the limitation “filters with different properties” is met) for leaking light of returning light (backreflected radiation 34, fig. 1) from a clad of an optical fiber (cladding of fiber 25, fig. 1) wherein direct light (light 30, fig. 1) is incident on a core (core or transmission area of the multimode delivering fiber 25, fig. 1; “multimode (MM) core,” para 035) and the returning light is incident on the core and the clad of the optical fiber (“The backreflected radiation 34 leaving combiner 14 is uniformly distributed between feeding fibers 23 and, therefore, light coupled into monitoring unit 16 is indicative of the conditions of the process,” para 022; see also fig. 1, which shows the backreflected radiation 34 traveling in the direction through fiber 25 toward combiner 14; construed such that radiation 34 is incident with fiber 25) through which an oscillated laser beam propagates (“a high quality signal light at a predetermined wavelengths,” para 019; having a wavelength, i.e., teaching a periodic signal with a wavelength, is construed as propagating), each of the plurality of sensors having a threshold (Rossotti teaches a threshold or “reference value” for the backreflected radiation from photodiode 34, para 023; Rossotti also teaches thresholds for the other photodiodes: “The signals from the photodiodes are acquired, conditioned and sampled by CPU 26. If the obtained spectrum in any of the detected ranges does not substantially match the stored reference values, a control sign lc is output,” para 029) and
a processor (CPU 26, figs. 1 and 2) and a welding point (“monitoring completely penetrated welds,” para 027).
Rossotti does not explicitly disclose sensors that detect intensities for leaking light of returning light leaked from a clad of an optical fiber, wherein the processor is configured to control the laser oscillator to stop oscillation of the laser beam when the intensity of the leaking light of the returning light from the clad detected by any one of the plurality of sensors exceeds the threshold set to the sensor that has detected the leaking light, and at least one of the plurality of sensors is disposed at a welding point of the optical fiber. (Rossotti teaches shutting off the laser based on detected laser emissions outside of a shield 68 in paras 036-037 but not based on backreflected radiation detection).
Rossotti, figs. 1 and 2

    PNG
    media_image1.png
    636
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    444
    media_image2.png
    Greyscale


However, in the same field of endeavor of monitoring optical fiber lasers, Funaki teaches sensors (sensor 7, fig. 2) that detect intensities (fig. 5, para 0031) for leaking light of returning light leaked from a clad of an optical fiber (para 0049), wherein the processor (CPU 5C, fig. 2) is configured to control the laser oscillator to stop oscillation of the laser beam when the intensity of the leaking light of the returning light from the clad detected by any one of the plurality of sensors exceeds the threshold set to the sensor that has detected the leaking light (claim 2), and at least one of the plurality of sensors is disposed at a welding point of the optical fiber (in fig. 2, sensor 7 is construed as being disposed at the point where the laser beam Ls is applied to the work W; “arranged at the connector unit 3 close to the head unit 4,” para 0049).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rossotti to include, a sensor 7, in view of the teachings of Funaki, by adding a sensor 7 arranged for detected leaked light, as taught by Funaki, to the laser head 18, as taught by Rossotti, in order to detect returning light that is not propagating within the optical fiber at a position close to its incident source, so that a detection in high precision with little influence of noise is made possible (Funaki, para 0049).
Additionally, Chiba teaches sensors (photodetectors 160A and 160B) that detect intensities for leaking light of returning light leaked from a clad of an optical fiber (para 0037).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rossotti to include, using sensors 160 that detect a beam leaking from a cladding of an optical fiber, in view of the teachings of Chiba, by adjusting the monitoring unit 16 as taught by Rossotti, such that the monitoring unit measured light lead from an optical fiber, as taught by Chiba, in order to use a simple structure that measures a reflected beam with a high degree of accuracy, for the advantage of detecting the quantity of a reflected beam before an optical part is damaged due to an increase in quantity of the reflected beam (Chiba, paras 0010, 0049, and 0063).
Regarding claim 2, Rossotti teaches wherein the plurality of sensors have different sensitivities for respective wavelengths (in the Specification, the Applicant discloses an example of different sensitivities: “since sensitivity to a specific wavelength is different depending on the type of photodiodes, a light detection sensor 40 which has satisfactory sensitivity to a wavelength to be detected is selected,” page 6; similarly, Rosotti teaches different wavelengths for the sensors in paragraphs 026-028; Rossotti also teaches different types of sensors- “the monitoring assembly 16 may be configured with monitoring devices selected from spectroscopes, interferometers and photodiodes and operative to process the coupled backreflected radiation,” para 022).
Regarding claim 3, Rossotti teaches further comprising: a beam combiner (optical combiner 14, fig. 1) that combines a plurality of laser beams (beams shown between the laser modules 12 and the optical combiner 14 in fig. 1) generated by a plurality of laser cavities (laser modules 12, fig. 1) wherein 
the combined laser beam propagates through the optical fiber (“a fiber laser source 15 configured with multiple fiber laser modules 12 which have respective feeding fibers 23 operatively connected to one another in a combiner 14 which emits a high quality signal light at a predetermined wavelengths, such as 1070 nm given here only as one of numerous possible wavelengths.,” para 019), and
certain sensors (photodiode 32 or 38) among the plurality of sensors (photodiodes 32, 34, and 38) are disposed in an incidence-side port of the beam combiner (Applicant discloses sensor 40c in fig. 4 as being “disposed in an in an incidence-side port of the BC 20;” examiner is construing this limitation as requiring a photodiode that is behind the beam combiner; “In accordance with one aspect of the disclosure, at least one or multiple feeding fibers 23 are in optical communication with monitoring assembly 16 via a control signal fiber 24,” para 022; thus, control signal fiber 24 represents a feed from the laser modules 12, prior to being combined by the optical combiner 14; see also fig. 1).
Regarding claim 4, Rossotti teaches wherein the plurality of sensors comprises a sensor (photodiode 34, fig. 1) that detects a first oscillation wavelength (“The combined backreflected signal 34 is coupled into assembly 16 operative to monitor backreflected radiation spectrum between about 400 nm to about 2000nm, as discussed below.,” para 020) and a sensor that detects a second wavelength different from the first oscillation wavelength (“One of the photodiodes, for example 32, is operative to detect the process emission in the wavelength range between about 400 nm and about 1000 nm,” para 026; “The other photodiode 38 collects emission between 1150 nm and 1800 nm passed through a respective filter,” para 028), and 
the threshold for the sensor (“FIG. 3 illustrates an exemplary configuration of monitoring assembly 16 operative to detect visible, NIR and/or UV wavelength ranges of backreflected radiation (Li) 34 and output signal or signals Io which further match to a reference value -respective empirically determined desired ranges in CPU 26.,” para 023) that detects the first oscillation wavelength of the laser beam is set to be lower than the threshold for the sensor that detects the second wavelength (“The first one 34 is filtered with a laser line filter and is operative to evaluate backreflected or backscattering signal light. This photodiode is aimed at monitoring completely penetrated welds, where the aperture of the key hole on the root side of the welds shows a high attenuation of the laser beam backscattering,” para 027; examiner is construing this teaching such that the threshold for the backreflected radiation 34 must be necessarily lower than the propagating radiation 32 and 38 because the welded workpiece will absorb at least some radiation).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rossotti et al. (WO-2012036664-A1) in view of Funaki et al. (US-20150021303-A1) and Chiba (US-20180138654-A1) as applied to claim 1 above and further in view of Matsuda et al. (JP-2006247681-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 5, Rossotti teaches the invention as described above as well as further comprising: a storage unit (CPU 26, figs. 1 and 2) that stores a plurality of pieces of time- series data detected by the plurality of sensors corresponding to different wavelengths (“The signals from the photodiodes are acquired, conditioned and sampled by CPU 26,” para 029; “acquired” is construed as the claimed “stores” and “sampled” is construed as the claimed “a plurality of pieces of time-series data”).  Rossotti does not explicitly disclose wherein the processor determines a similarity of waveforms of the plurality of pieces of time-series data by comparing with a predetermined value and when it is determined that the waveforms are similar, sets the threshold for the sensor among the plurality of sensors that has detected the similar waveforms to be higher than the threshold for the other sensors among the plurality of sensors. 
However, in the same field of endeavor of monitoring optical fiber lasers, Matsuda teaches wherein the processor (controller 18, fig. 1) determines similarity of waveforms of the plurality of pieces of time-series data by comparing with a predetermined value (in fig. 3, Matsuda teaches detecting the reflected light, shown in 3(c), of a pulsed laser beam, shown in 3(a), and comparing the reflected light power, PR, to the original light intensity, PL, described at the bottom of page 4 and top of page 5; the original light intensity, PL, is construed as the claimed “predetermined value”) and when it is determined that the waveforms are similar (“The substantially rectangular laser output waveform is generally maintained,” bottom of page 4), and sets the threshold for the sensor among the plurality of sensors that has detected the similar waveforms (laser light detector 34, fig. 1; “The laser light measurement calculation unit 52 obtains a peak value or an average value of the light intensity detection signal S L from the laser light detector 34 and multiplies it by a predetermined coefficient to obtain a light intensity measurement value P immediately after the laser light LB is emitted from the fiber,” bottom of page 4 to top of page 5; detector 34 measures the rectangular pulse in 3(a)) to be higher than the threshold for the other sensors among the plurality of sensors (Matsuda teaches a reference value APL for the laser beam LB, top of page 5; Matsuda also teaches a reference value F (upper limit FH and the lower limit value FL) for the reflected light, page 6; obvious that the thresholds for the reflected light, FH and FL, must be less than the threshold for the non-reflected laser light, APL).
Matsuda, figs. 1 ad 3

    PNG
    media_image3.png
    538
    761
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    740
    545
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rossotti to include, a comparison of the pulsed waveforms between the non-reflected laser power and the reflected laser power, in view of the teachings of Matsuda, by using an algorithm in the CPU 26 that integrates sampling values from the photodiodes 32, 34, and 38 and compares the integrated values from the laser power 32 and 38 (PLB) with that of the integrated value from backreflected power 34 (PR), in order to detect if there is an abnormality in the PR/PLB ratio, which will indicate that there is dirt, damage, or deterioration in the optical component of the laser irradiation unit for the advantage of detecting abnormalities early so that preventive maintenance can be performed, preventing the long-term stoppage of a production line for maintenance work, which will decrease production efficiency (Matsuda, page 2, top of page and page 6, top to middle of the page).
	Regarding claim 6, Rossotti teaches the invention as described above but does not explicitly disclose wherein the processor normalizes waveforms of the time-series data in a predetermined time period and determines that the waveforms are similar when a value obtained by integrating a difference between intensities for the predetermined period is smaller than the predetermined value.
	However, in the same field of endeavor of monitoring optical fiber lasers, Matsuda teaches wherein the processor normalizes waveforms of the time-series data (“The average value PAV may be an arithmetic average obtained by sampling the light intensity detection signal SR at an appropriate period,” page 5, bottom of page; averaging is shown in fig. 5) in a predetermined time period (“calculation interval Tc” page 5, bottom of page) and determines that the waveforms are similar when a value obtained by integrating a difference between intensities for the predetermined period (“The integral value ER corresponds to the laser energy (joule) of the pulse laser beam,” page 5, bottom; integration is shown in fig. 4 over a period of time Tc; referring to fig. 4, the distance underneath the curve is construed as the claimed “difference between intensities,” i.e. the difference between the intensity value long the curve P and the 0 intensity value along the time-axis) is smaller than the predetermined value (“Is determined to be normal (no abnormality), and when the ratio (PR / PLB ) ≦ D,,” page 6, top; PR correlates with PAV, as explained at the bottom of page 5).
Matsuda, figs. 4 and 5

    PNG
    media_image5.png
    433
    516
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    405
    514
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rossotti to include, a comparison of the pulsed waveforms between the non-reflected laser power and the reflected laser power, in view of the teachings of Matsuda, by using an algorithm in the CPU 26 that integrates sampling values from the photodiodes 32, 34, and 38 and compares the integrated values from the laser power 32 and 38 (PLB) with that of the averaged, integrated value from backreflected power 34 (PR), in order to detect if there is an abnormality in the PR/PLB ratio, which will indicate that there is dirt, damage, or deterioration in the optical component of the laser irradiation unit for the advantage of detecting abnormalities early so that preventive maintenance can be performed, preventing the long-term stoppage of a production line for maintenance work, which will decrease production efficiency (Matsuda, page 2, top of page and page 6, top to middle of the page).
	Regarding claim 7, Rossotti teaches the invention as described above but does not explicitly disclose wherein the processor changes the thresholds of the plurality of sensors according to input machining conditions.
	However, in the same field of endeavor of monitoring optical fiber lasers, Matsuda teaches wherein the processor changes the thresholds of the plurality of sensors (photodetectors 34, 42, fig. 2; these detectors measure the non-reflected light SL and the reflected light SR, bottom page 3) according to input machining conditions (“Here, the coefficient K is set according to the laser processing conditions (particularly the material of the workpiece W, etc.).,” page 5, bottom; K is a factor for determining D, bottom of page 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rossotti to include, a threshold ratio D, that was used to compare the reflected laser power with the non-reflected laser power, where D was selected based on a coefficient K, which was selected based on the material of the workpiece, in view of the teachings of Matsuda, by using an algorithm in the CPU 26 that compared sampled values from the laser power 32 and 38 (PLB) with that from backreflected power 34 (PR), in order to detect if there is an abnormality in the PR/PLB ratio by determining if the ratio exceeded a threshold D, which will indicate that there is dirt, damage, or deterioration in the optical component of the laser irradiation unit, because the light intensity of light reflected from the processing point of the workpiece will have a certain proportional relationship with the light intensity of the laser light irradiated to the processing point, which will be dependent on the processing state of the workpiece (Matsuda, page 2, top and bottom of page and page 6, top to middle of the page).
Allowable Subject Matter
Claim 8 is allowed.  The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “wherein the processor is configured to control the laser oscillator to stop oscillation of the laser beam when the intensity of the leaking light of the returning light from the clad detected by any one of the plurality of sensors exceeds the threshold set to the sensor that has detected the leaking light, the processor normalizes waveforms of the plurality of pieces of the time-series data in a predetermined time period and determines that the waveforms are similar when an integration of an absolute value of a difference between intensities of the plurality of pieces of the time-series date for the predetermined period is smaller than the predetermined value, and when it is determined that the waveforms are similar, the processor sets the threshold for the sensor among the plurality of sensors that has detected the similar waveforms to be higher than the threshold for the other sensors among the plurality of sensors.”
	Response to Argument
Applicant's arguments filed 22 July 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Rossotti combined with Funaki.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kearney et al. (US-4446354-A) teach a weld evaluation system that uses sensors and a filtering system at the welding point to improve the quality of a weld.
Shirk et al. (US-5360960-A) teaches using a photodetector at a weld location, where light intensity is measured such that the laser is adjusted based on the number of violations of the intensity over a threshold.
Ohyama et al. (US-20170282301-A1) teach a detector on the processing head that measures reflected light.
Chiba (US-10637205-B2) is the US patent for US-20180138654-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/15/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761